      Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 1 of 22




                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )       No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
         v.                              )
                                         )
PETE GAYNOR, Acting Secretary of         )
Homeland Security, et al.,               )
                                         )
                Defendants-Respondents.  )

               RESPONDENTS’ REPLY IN SUPPORT OF THEIR
                     RENEWED MOTION TO DISMISS AND
           RULE 12(c) MOTION FOR JUDGMENT ON THE PLEADINGS




                                             i
        Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 2 of 22




                                        INTRODUCTION

       This Court should dismiss this case in its entirety. This Court correctly held that 8 U.S.C.

§ 1252(g), if allowed to operate, bars Petitioners’ claims to the extent they seek to prevent ICE

from executing their removal orders. ECF No. 159 at 19-20. Therefore, to establish this Court’s

jurisdiction, Petitioners must demonstrate either that: (1) § 1252(g) violates the Suspension Clause

as it existed in 1789 and as the Supreme Court interpreted it in D.H.S. v. Thuraissigiam, 140 S. Ct.

1959, 1970 (2020), (2) the Suspension Clause provides more relief today than it did at its inception

and that this broader habeas right includes Petitioners’ requested relief, or (3) § 1252(g) violates

some other provision of the Constitution as applied to Petitioners’ claims 1.

       Regarding the first point, Petitioners’ erroneously attempt to distinguish Thuraissigiam,

and cases applying it, by pointing out their challenge to the government’s action is substantively

different from Thuraissigiam’s. This is a distinction without a difference and is unsupported by

Thuraissigiam’s analysis, which held that whether the Suspension Clause applies depends on

whether the relief sought was traditionally available in habeas. Thuraissigiam, 140 S. Ct. at 1961,

1971. It did not hold, as Petitioners suggest, that application of the clause depends on the specific

government action challenged such that claims challenging removability and claims challenging

the government’s discretionary limits should be viewed differently for purposes of a Suspension

Clause analysis. See id. Therefore, Petitioners’ request to remain in the United States, even




1
  Petitioners’ opposition is not clear on the first two points. It appears that they argue that the
differences between their challenges to ICE’s decision to execute their removal orders and the
challenge in Thuraissigiam does not affect the Court’s finding of subject-matter jurisdiction. ECF
No. 576 at 11-13. Then they argue that even if Thuraissigiam does apply, its holding is limited to
the writ as it existed in 1789. Therefore, it appears they argue that the writ of habeas today includes
a broader range of relief, including their request that this Court interfere with ICE’s execution of
their removal order, and that is supported by the Supreme Court’s decision in INS v. St. Cyr, 533
U.S. 289 (2001). Both of these arguments are without merit.
                                                  1
          Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 3 of 22




temporarily, brings it outside the scope of the Suspension Clause as interpreted by the Supreme

Court in Thuraissigiam.

          Petitioners also fail to establish that the writ of habeas encompasses more relief today,

including relief interfering with the execution of a removal order, that would somehow insulate

their claims from § 1252(g)’s jurisdictional bar. Their reliance on St. Cyr, to support their argument

that a broader habeas right exists ignores that Thuraissigiam specifically denied that St. Cyr

indicated that the Suspension Clause protects more than simple release. Rather, in rejecting nearly

the same argument Petitioners make here, the Supreme Court explained that St. Cyr is a statutory

interpretation case that only stands for the proposition that aliens can use habeas to challenge all

manner of executive detention2 — not that aliens can use habeas to seek to remain in the United

States.

          Finally, Petitioners fail to apply the legal framework to their claim that § 1252(g) violates

the Due Process or Equal Protection Clause, let alone establish that claim. First, Petitioners are not

entitled to any more due process than is prescribed by Congress. Second, Petitioners cannot

establish a legitimate expectation of entitlement to bring their claims in this Court because the

authorizing statute of the provisional waiver regulations denies that any court has jurisdiction to

review any action regarding the waiver. 8 U.S.C. § 1182(a)(9)(B)(i). This is fatal to their due

process claim that relies on the text and purpose of the provisional waiver regulations to establish

a liberty interest.



2 There are many claims that aliens can bring that challenge their detention, but not ICE’s ability
to execute their removal order. For example, if Petitioners’ detention claims relating to alleged
Post Order Custody Review violations did not seek temporary or permanent stays of removal as a
remedy, but instead merely sought release from custody, the writ of habeas would encompass these
claims. However, all of Petitioners claims seek to remain in the United States either temporarily
or permanently, which is relief not available in habeas as explained by Thuraissigiam. 140 S. Ct.
at 1961, 1971.
                                                    2
         Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 4 of 22




         Finally, this Court should enter judgement in favor of Respondents on Petitioners’ equal

protection claim. Petitioners have not alleged that President Trump was so involved in ICE

Boston’s individual enforcement decisions such that his statements are evidence that these

enforcement actions were motivated by racial bias. And, even if he were a relevant actor, both

DHS v. Regents of Univ. of Cal., 140 S. Ct. 181 (2020), and the Ninth Circuit’s decision in Ramos

v. Wolf, 975 F.3d 872, 898 (9th Cir. 2020), illustrate that the statements pled in Petitioners’

complaint are too remote in time and unrelated to Executive Order 16738 to support an equal

protection claim. Accordingly,     this Court should dismiss       Petitioners’ entire complaint.

Alternatively, it should enter judgment in favor of Respondents on Petitioners’ equal protection

claim.

                                         ARGUMENT

I.       The Suspension Clause Does Not Insulate Petitioners’ Claims from 8 U.S.C.
         § 1252(g)’s Jurisdictional Limitation.

         Petitioners’ argument that § 1252(g) violates the Suspension Clause as applied to

Petitioners is wrong and based on a misinterpretation of the analysis in Thuraissigiam. First,

Petitioners incorrectly argue that Thuraissigiam created a dichotomy between “removability

challenges” and challenges to DHS’s “failure to exercise their discretion” and that only the former

fall outside the scope of the Suspension Clause. ECF No. 576 at 9. Thuraissigiam and subsequent

cases, including the First Circuit, have not recognized such a dichotomy.

         Likewise, Petitioners fail to demonstrate that the Suspension Clause today guarantees a

broader right to habeas, beyond simple release. Petitioners ignore the context and scope of St. Cyr

and Accardi despite Thuraissigiam’s explanation of these cases’ limitations.

         A. The Suspension Clause Does Not Apply to Petitioners’ Claims Because They
            Seek Relief Beyond Release.



                                                 3
        Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 5 of 22




        Petitioners’ opposition erroneously distinguishes their case from Thuraissigiam by

focusing on the form of the claim rather than the relief sought. They argue that because they

challenge the government’s failure to exercise its discretion, as opposed to the “government’s

weighing of the evidence or factors in their individual cases” 3 the Suspension Clause applies.

Thuraissigiam does not support such a distinction.

        In Thuraissigiam, the Supreme Court analyzed whether § 1252(e)(2)’s application violated

the Suspension Clause or Due Process Clause. Contrary to Petitioners’ argument, the Court did

not focus on the form of the plaintiff’s challenge or indeed even his allegations. Rather, the Court’s

analysis began and ended with the relief the plaintiff sought. The Supreme Court explained that

“the Clause protects the writ as it existed in 1789 when the Constitution was adopted” and that

writ traditionally provided a means to seek release from unlawful detention.” Thuraissigiam, 140

S. Ct. at 1961. The Court held that because “Respondent does not seek release from custody” but

rather to remain in the United States while he seeks asylum, the Suspension Clause does not protect

his claims. Id. at 1962.

        In Part II-B, where the Court determined that Clause does not insulate the plaintiff’s claims,

the Court’s analysis entirely focuses on whether the relief sought by the plaintiff was traditional

habeas relief protected by the Suspension Clause. Id. at 1970-71. Just as in Munaf v. Geren, 533

U.S. 674, 692 (2008), Thuraissigiam’s request for relief beyond “simple release” and the

opportunity to remain lawfully in the United States doomed his Suspension Clause argument. Id.




3 Respondents dispute this characterization of Petitioners’ claim. Petitioners are seeking that ICE
reweigh the factors it uses to determine whether to execute a removal order and the facts in
individual Petitioners’ cases. This is illustrated by Petitioners’ opposition to the removal of
individuals even when ICE has considered a class members’ pursuit of a provisional waiver. See
ECF Nos. 382, 466. Therefore, regardless of Petitioners’ characterization of their claims, they
clearly seek to dictate ICE’s discretion — not merely require its exercise.
                                                  4
        Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 6 of 22




at 1971 (citing Castro v. U.S. Dept. of Homeland Security, 835 F.3d 422, 450-51 (3d Cir. 2016)

(“That prayer for relief . . . dooms the merits of their Suspension Clause argument.”) (emphasis

added)). The Court did not mention any of the particulars of Thuraissigiam’s claim or the substance

of his allegations in this analysis. See id. In fact, the Supreme Court explained that cases illustrating

a broad range of challenges brought in habeas did not support his argument “because respondent

seeks to use habeas to obtain something far different from simple release.” Id. at 1972 (rejecting

plaintiff’s argument that cases ordering release for various reasons, including violations of civil

detention rules, illustrated a broader habeas right). The Supreme Court’s holding could not be

clearer: the Suspension Clause does not protect claims that seek relief beyond simple release,

particularly those claims that seek to remain in the United States. Id.

        Petitioners attempt to muddy this simple holding by drawing a distinction between the

substance of Thurassigiam’s allegation and their own. This dichotomy is contrary to the foundation

of the Supreme Court’s opinion. Whether an alien is seeking to remain in the United States, while

he seeks to apply for asylum (claiming DHS violated its own procedures) or whether a class

member seeks to remain in the United States until DHS considers his pursuit of a provisional

waiver4 (claiming the law requires DHS to do so) is immaterial. In both instances, the alien seeks

more than simple release by requesting to remain in the United States and in both instances, the

Suspension Clause does not provide jurisdiction.




4 Petitioners have sought a stay of removal in connection to all of their claims – not just those
related to the provisional unlawful presence waiver. The complaint seeks a stay of removal until
DHS completes a variety of tasks such as consideration of their pursuit of a provisional waiver, a
proper post order custody review under 8 C.F.R. § 241.4, a bond hearing, and a determination of
dangerousness and flight risk. See generally ECF No. 27. Therefore, as stated in Respondents’
opening brief (ECF No. 566 at 2, 14), Respondents move to dismiss the entirety of Petitioners’
complaint. Petitioners’ allegation that Respondents have not moved to dismiss their detention
related claims is incorrect. See ECF No. 576 at 8 n.4.
                                                   5
        Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 7 of 22




       Several circuits, including the First Circuit, have confirmed Thuraissigiam’s applicability

to other claims seeking more than simple release. In Gicharu the First Circuit determined that “the

Suspension Clause is not implicated where, as here, the relief sought by the habeas petitioner is

‘the opportunity to remain lawfully in the United States’ rather than the more traditional remedy

of ‘simple release’ from ‘unlawful executive detention.’” Gicharu, 2020 WL 7382130 at *5 (citing

Thuraissigiam, 140 S. Ct. at 1970-71). Petitioners attempt to distinguish this case by similarly

arguing a dichotomy exists between claims challenging removal and claims challenging “the

improper exercise of — or refusal to exercise — official discretion.” ECF No. 576 at 9. However,

this is not a distinction that appears anywhere in the Suspension Clause analysis in Thuraissigiam,

Girachu, or other cases interpreting Thuraissigiam’s applicability. See Gicharu, 2020 WL

7382130, at *5; Huerta-Jimenez v. Wolf, 830 Fed.Appx. 857 (9th Cir. 2020). The First Circuit, just

like the Supreme Court, did not rely on the substance of the claim to determine that the Suspension

Clause was inapplicable. Rather, it only analyzed whether the alien sought relief beyond “simple

release from unlawful executive detention.” Gicharu, 2020 WL 7382130, at *5. This analysis is

binding on this Court.

       The Third Circuit in Tazu v. Att’y General, 975 F.3d 292 (3d Cir. 2020), agreed. The Tazu

court analyzed whether an alien had a right to be heard on his claims including that ICE had

violated the provisional waiver regulations by attempting to execute his removal order. The Third

Circuit held that § 1252 barred Tazu’s claim and, because he sought more than simple release, the

Suspension Clause did not protect his claim. Id. at 300. Once again, Petitioners attempt to

distinguish this case by noting that Tazu had a pending petition for review where “he could raise

these claims.” ECF No. 576 at 14. This argument is problematic for two reasons. First, like in

Gicharu, the Tazu court did not consider this fact in determining whether the Suspension Clause



                                                 6
        Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 8 of 22




insulated the alien’s claims from § 1252. Although the court in Tazu opined about the scope of

review in both habeas and petitions for review, their short Suspension Clause analysis focused

only on the first prong of the question: whether the relief plaintiffs seek is available through a writ

of habeas corpus. The court answered no, because “Tazu’s constitutional right to habeas likely

guarantees him no more than the relief he hopes to avoid – release into “the cabin of a plane.” Id.

at 330 (quoting Thuraissigiam, 140 S. Ct. at 1970). Therefore, neither the fact that he had a petition

for review pending, or even the court’s acknowledgment that Tazu’s challenges raise

‘constitutional claims or questions of law,’ guaranteed for appellate review under § 1252(a)(2)(D),

seemed to impact the court’s Suspension Clause analysis. Id..

        Second, the certified classes here include people like the alien in Tazu who could file a

petition for review because petitions are filed in the circuit where the removal order was entered,

not where the petitioner resides. Therefore, the certified classes could include individuals just like

Tazu who therefore can have their claims heard by a different Article III court via a petition for

review. 8 U.S.C. § 1252(b)(2). Therefore, even if having a pending petition for review were

relevant to the Suspension Clause analysis, Petitioners’ argument seems to concede that the

holding in Tazu is indistinguishable to at least part of their class.

        Petitioners do not point to a single case where a court has distinguished Thuraissigiam on

the basis of the substantive claim rather than the relief requested. Therefore § 1252(g) does not

violate the Suspension Clause, as it was understood at the time it was drafted, as applied to

Petitioners’ claims.

        B. Thuraissigiam Forecloses Petitioners’ Arguments Regarding St. Cyr.

        As discussed above, Thuraissigiam clarifies that claims requesting relief beyond simple

release are not protected by the Suspension Clause as understood at the time it was drafted.



                                                   7
        Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 9 of 22




Therefore, to meet their burden to establish subject-matter jurisdiction, Petitioners must illustrate

either (1) that the Suspension Clause currently protects a broader right to habeas or (2) that

§ 1252(g) violates another provision of the Constitution as applied to Petitioners’ claims.

Petitioners’ opposition does neither.

       Petitioners erroneously argue that they are entitled to a broader habeas right than the

plaintiff in Thuraissigiam because their claims fall under St. Cyr and Accardi’s description of the

scope of the Suspension Clause and district court review. In doing so, they attest that

Thuraissigiam affirmed St. Cyr and therefore, this Court’s analysis of St. Cyr in its order denying

Respondents first motion to dismiss remains sound. ECF No. 576 at 9-12. This ignores

Thuraissigiam’s discussion about the limits of both St. Cyr and Accardi in Part III – B. Although

Thuraissigiam only addressed the scope of available habeas relief at the Suspension Clause’s

inception, its discussion on the limits of Accardi and particularly St. Cyr were not limited to this

analysis. Despite Respondents’ detailed discussion of this portion of the Thuraissigiam opinion in

their renewed motion to dismiss, Petitioners ignore that Thuraissigiam’s clarifications regarding

these cases must be applied in Petitioners’ analysis even if Thuraissigiam’s ultimate holding does

not directly involve §1252(g).

       The plaintiff in Thuraissigiam argued that cases like Accardi and St. Cyr affirm that the

Suspension Clause protects a broader habeas right than just simple release. The Supreme Court

dismissed this argument. In doing so, it did not examine how Thurassigiam’s claim differed from

those claims in Accardi and St. Cyr. Rather, the Court only addressed whether those cases support

the proposition that the “Suspension Clause guarantees a broader habeas right.” Thuraissigiam,

140 S. Ct. at 1971. With regard to Accardi and other finality era cases, the Court rejected the

plaintiff’s interpretation that those cases held that “the Suspension Clause mandates a minimum



                                                  8
        Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 10 of 22




level of judicial review to ensure that the Executive complies with the law in effectuating removal.”

Id. at 1976. The Court explained that in Accardi, it “exercised its review because it was authorized

to do so by statute” not because the “review was required by the Suspension Clause.” Id. at 1976,

1980.

        The Court similarly rejected Thuraissigiam’s argument that St. Cyr supports a broader

habeas right. St. Cyr only reaffirmed two propositions: (1) that an alien detained in the United

States could invoke the habeas writ; and (2) that the writ “as it existed at common law provided a

vehicle to challenge all manner of detention by government officials.” Id. at 1980-81. The Court

held that the statement in St. Cyr and Heikkila v. Barber, 345 U.S. 229 (1953), that “some judicial

intervention in deportation cases is unquestionably required by the Constitution . . . does nothing

for [plaintiff]” and his argument that the remaining in the United States to seek immigration relief

was traditionally available in habeas. Id. at 1981. Therefore, neither Accardi nor St. Cyr bear on

the scope of the Suspension Clause. Id.

        Petitioners’ argument relies on the same flawed logic the Supreme Court rejected in

Thuraissigiam by attempting to turn St. Cyr and Accardi into cases that govern the scope of the

Suspension Clause when neither of those courts decided that question. It is immaterial how similar

Petitioners’ claims are to either plaintiff in Accardi or St. Cyr because those cases ultimately held

that the habeas statute — not the Suspension Clause — allowed for review of their claims. See

Thuraissigiam, 140 S. Ct. at 1980. There is simply no support for Petitioners’ proposition,

especially after Thuraissigiam, that St. Cyr held that the Suspension Clause protects a broader

habeas right to challenge the government’s alleged failure to exercise its discretion without regard

to the relief sought. St. Cyr merely affirmed an alien’s ability to invoke the writ when challenging

the executive detention. Id. at 1980. Because Petitioners seek more than release from allegedly



                                                  9
       Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 11 of 22




unlawful executive detention, St. Cyr does not support their argument. Indeed, Petitioners fail to

point to a single case where any court has adopted this view of St. Cyr since Thuraissigiam. As a

result, Petitioners’ argument that this Court can simply rely on the similarity of their claims to the

plaintiffs’ claims in St. Cyr and Accardi to rule in their favor is untenable.5

       C. Petitioners’ Argument Regarding St. Cyr Relies on a Single Paragraph in the
          Thuraissigiam Opinion, Which They Fatally Misinterpret.

       Despite the Supreme Court’s explanation that St. Cyr does not address whether the

Suspension Clause protects relief beyond seeking release from unlawful detention, Petitioners

argue that the Court recognized that Thurassigiam’s claim was a ‘very different . . . use of the writ’

than at issue in St. Cyr.” ECF No. 576 at 12 (citing Thuraissigiam, 533 U.S. at 1981). In other

words, Petitioners use this quote to twist the Thuraissigiam analysis into one that would imply that

the claim in St. Cyr was or would have been protected by the Suspension Clause, and that therefore,

Petitioners’ similar claims are likewise protected by the Suspension Clause. This is erroneous for

three reasons. First, this interpretation conflicts with Thurassigiam’s discussion (see supra at 9)

that St. Cyr did not hold that a broader habeas right exists. Thurassigiam, 140 St. Ct. at 1980.

       Second, Petitioners misinterpret the paragraph that they claim stands for this proposition.

The Supreme Court in Thuraissigiam wrote:

       “The writ of habeas corpus as it existed at common law provided a vehicle to
       challenge all manner of detention by government officials , and the Court had
       held long before that the writ could be invoked by aliens already in the country who
       were held in custody pending deportation. St. Cyr reaffirmed these propositions ,
       and this statement in St. Cyr does not signify approval of respondent’s very
       different attempted use of the writ, which the Court did not consider.”




5 Petitioners make a strawman argument that “[t]he fact that Petitioners are not currently in
physical detention does not make the writ unavailable to them.” ECF No. 576 at 12-13. But
Respondents assertthat the Suspension Clause does not apply to Petitioners’ claims because they
do not seek habeas relief — not because they are not “in custody.”
                                                  10
       Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 12 of 22




Id. at 1981 (emphasis added). Reading the entire quote, it is clear that the Supreme Court was

explaining that Thurassigiam’s attempted use of the writ was “very different” from a challenge to

the manner of detention. See id. There is nothing to suggest, as Petitioners claim, that the Supreme

Court was comparing Thuraissigiam’s use of the writ — to obtain a stay of removal — to the

substantive claim in St. Cyr that the government violated the law. See id. This paragraph merely

notes that St. Cyr confirmed that the Suspension Clause protects challenges to the “manner of

detention” and that Thuraissigiam’s attempted use of the writ is “very different” because it does

not challenge the executive’s manner of detention. See id. The paragraph does not stand for the

proposition that the substantive claim in St. Cyr is distinguishable from the substantive claim in

Thuraissigiam, and that therefore, the Suspension Clause protects claims like the one in St. Cyr.

See id. The footnote after this paragraph further negates Petitioners’ challenge-based argument by

pointing out that the Court has no need to consider the distinctions between the substance of the

legal violations alleged in St. Cyr and Thuraissigiam to determine whether the Suspension Clause

applies. Id. at 1981 n.27.

    Third, if Petitioners’ interpretation of this paragraph is accepted as true, and the Supreme Court

was comparing the substance of the alleged violations of law in Thuraissigiam as opposed to St.

Cyr, it follows that the applicability of the Suspension Clause turns on the substance and severity

of the alleged legal violation. ECF No. 576 at 10. But footnote 21 directly contradicts this view.

In it, the Court notes one can imagine certain jurisdiction-stripping scenarios that could cause a

constitutional issue depending on the seriousness of the alleged abuse, but the Suspension Clause,

unlike other parts of the Constitution, should not depend on the severity or the type of alleged

violation. See Thurassigiam, 140 S. Ct. at 1976 n.21 (questioning the concurrence’s argument and

asking “[d]oes the availability of habeas review depend on a judge’s view of the severity of the



                                                 11
         Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 13 of 22




irregularity asserted?”). Therefore, contrary to Petitioners’ argument, Thuraissigiam’s discussion

of St. Cyr, made no judgement as to the scope of the Suspension Clause as it exists today; that the

scope of the Suspension Clause turns on the type of legal violation alleged; or that the claim in St.

Cyr would have been protected by the Suspension Clause if the statute in that case had barred the

alien’s claim. As a result, Petitioners’ argument the Suspension Clause protects their claims

because of their analogous nature to St. Cyr fails.

II.      Neither the Due Process Clause nor Equal Protection Clause Preserve this Court’s
         Jurisdiction.

         As a last-ditch effort, Petitioners, for the first time, Petitioners contend that 8 U.S.C.

§ 1252(g) violates the Due Process Clause or Equal Protection Clause as applied to the class.

Petitioners do not point to a single case where a court has held that either clause confers any right

to be heard in the face of § 1252(g). See generally ECF No. 576 at 15-16. Instead, Petitioners rely

on the purely hypothetical statement in Thurassigiam that the Constitution, in some extreme and

rare circumstances, could invalidate a jurisdictional prohibition. ECF No. 576 at 16. However,

Petitioners fail to explain how their claims meet such a standard let alone attempt to apply the legal

framework applicable to due process claims. Notwithstanding these failures, Petitioners’ argument

that the Due Process or Equal Protection Clauses insulate their claims from § 1252(g) is without

merit.

         A. Section 1252(g) Does Not Violate the Constitution as Applied to Petitioners
            Because Petitioners Only Have Those Rights that Congress Has Bestowed.

         Once again, Petitioners baldly assert that they have a due process right without engaging

in the corresponding legal analysis. Regardless, § 1252(g) does not violate the Due Process Clause

nor the Equal Protection Clause as applied to Petitioners.




                                                 12
       Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 14 of 22




       First, Petitioners do not have a constitutionally protected liberty interest to be heard in this

Court on their claims seeking, whether temporarily or permanently, to stay their removal. An

“expectation of receiving process is not, without more, a liberty interest protected by the Due

Process Clause.” Olin v. Wakinekona, 461 U.S. 238, 250 (1983). Courts must start with the premise

that removal “is not a criminal proceeding and has never been held to be punishment and thus no

judicial review is guaranteed by the Constitution.” Hana v. Gonzales, 503 F.3d 39, 43 (1st Cir.

2007) (quoting Carlson, 342 U.S. at 537); see also Sukwanputra v. Gonzales, 434 F.3d 627, 632-

33 (3d Cir. 2006 (“Because judicial review is not constitutionally guaranteed, the judicial review

bar of § 1158(a)(3) does not violate the Due Process Clause.”); Richardson v. Reno, 162 F.3d 1338,

1360 (11th Cir. 1998) (reasoning affirmed on remand from Richardson v. Reno, 526 U.S. 1142

(1999) in Richardson v. Reno, 180 F.3d 1311 (11th Cir. 1999); U.S. v. Benitez-Villafuerte, 186

F.3d 651 (5th Cir. 1999); Duldulao v. I.N.S., 90 F.3d 396, 40 (9th Cir. 1996). The Supreme Court

recently affirmed that “aliens who arrive at ports of entry — even those paroled elsewhere in the

country for years pending removal — are ‘treated’ for due process purposes ‘as if stopped at the

border.” Thuaissigiam, 140 S. Ct. at 1982. (quoting United Shaughnessy v. United States ex rel.

Mezei, 345 U.S. 206, 212 (1953) (emphasis added). As such, Petitioners only have “such

opportunity for judicial review of their action as congress may see fit to authorize or permit.”

Carlson v. Landon, 342 U.S. 524, 537 (1952); see also Reno v. Flores, 507 U.S. 292, 305 (1993)

(“[O]ver no conceivable subject is the legislative power of Congress more complete . . .”). Given

the Supreme Court’s recent affirmation that those in Petitioners’ position are only entitled to the




                                                 13
       Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 15 of 22




due process prescribed by Congress, including in matters of subject-matter jurisdiction, Petitioners

cannot show that § 1252(g) would violate due process as applied. 6

        While Thuraissigiam may have left room for courts to find that due process, as opposed to

the Suspension Clause, requires that courts exercise jurisdiction over particular heinous abuses,

Petitioners’ claims do not rise to this level. This is not a situation wherein a broadly applicable

jurisdiction stripping statute, like § 1252(g), has been generally applied to bar the extreme

hypotheticals discussed in Thuraissigiam. See Thuraissigiam, 140 S. Ct. 1975 n21 (“[T]here is the

hypothetical alien denied asylum on the ground that Judaism is not a religion. Such a decision

would of course be ridiculous, but why it would not raise a question of "brute fac[t]" that falls

outside the concurrence's interpretation of the Suspension Clause, post, at 1995, is again not

clear.”); id. at 1989 (Breyer, J., concurring, raising hypotheticals of a person claiming to be a

natural-born U.S. citizen, immigration officials forging the record of a credible fear interview, or

denying a refugee asylum on the basis that Judaism does not qualify as a “religion” One can

imagine scenarios in which these types of alleged abuses might confer a liberty interest to be heard

on that claim. However, that situation does not exist here where Petitioners claim their liberty

interest inheres from a regulation and that regulation’s authorizing statute in addition to § 1252(g)

denies this court subject-matter jurisdiction.




6
  While this Court has recognized that Petitioners have more connections to the United States than
an individual like Thuraissigiam, these connections were obtained as a result their “ongoing
violation of United States law” via their refusal to comply with their final order of removal — not
by a lawful admission into the United States. Reno v. AADC, 525 U.S. 471, 491 (1999). Any rule
that would credit Petitioners’ connections obtained while remaining unlawfully in the United
States would be problematic. First, it would create a perverse incentive to avoid complying with a
final order of removal for as long as possible. Second, it would also create an absurd result wherein
the alien who dutifully leaves the United States under a final order of removal is entitled to less
due process than those who chose to ignore their final orders of removal. The law abhors such a
result. See Thuraissigiam, 140 S. Ct. at 1983 (citing Landon v. Plasencia, 459 U.S. 21, 32 (1982)).
                                                 14
       Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 16 of 22




       Petitioners cannot rely on the merits of their claims to establish this Court’s subject-matter

jurisdiction. Petitioners must individually establish a liberty interest in having their claims heard

in this Court despite their final order of removal and their status as aliens unlawfully present in the

United States without admission. While this Court may have found that the provisional waiver

regulations’ purpose and silence regarding the waiver’s impact on ICE’s ability to execute a

removal order is indicative of a right to seek the relief, the same is not true of the provisional

waiver statute regarding an alien’s ability to be heard on any action regarding the waiver. 7

8 U.S.C. § 1182(a)(2)(B)(i) (“No court shall have jurisdiction to review a decision or action by

the [government] regarding a waiver [of unlawful presence] under this clause.”). There is simply

no room for Petitioners to argue that alleged violations of the provisional waiver regulations create

a legitimate claim of entitlement to be heard on their claims in this court where the authorizing

statute directly contradicts any interpretation of the regulation that would create an expectation of

entitlement to be heard on claims regarding this waiver. Regulations cannot be interpreted in a way

that violates these clear statutory commands.

       This Court should be reticent to declare that a due process right exists here in light of the

Supreme Court’s warnings of the dangers of removing authority from the executive as well as the

judicial creation of additional obstacles to removal. AADC, 525 U.S. at 490 (“Postponing

justifiable deportation (in the hope that the alien’s status will change—by, for example, marriage

to an American citizen—or simply with the object of extending the alien’s unlawful stay) is often



7 Petitioners may allege that this statute refers to decisions regarding the waiver, not ICE’s
enforcement actions, the statute sweeps much more broadly. It does not merely use the word
decision — but rather “any action.” ICE’s action in removing aliens in alleged violation of the
regulations would certainly fall under this statute. Regardless, this statute, especially when
combined with § 125(g), still disclaims any legitimate claim of entitlement to be heard on
challenges regarding the waiver because its intent was clearly to preclude aliens from bringing
suits in federal court that were any way related to this waiver.
                                                  15
       Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 17 of 22




the principal object of resistance to a deportation proceeding, and the additional obstacle of

selective-enforcement suits could leave the INS hard pressed to enforce routine status

requirements.”). Declaring a due process right exists here where two statutes disclaim such a right

and where no substantive right has been even cognizably alleged would gut § 1252(g) and allow

any alien to sidestep jurisdictional mandates by alleging any cognizable claim. Tazu, 975 F.3d at

298 (holding that § 1252(g) cannot be subverted by claiming a violation of due process, equal

protection the APA, or some other federal law because it would contravene the Supreme Court’s

holding in AADC). Moreover, Petitioners can point to no support for such a holding that would

stand for the proposition that all cognizable claims must have an Article III forum.

       Petitioners’ equal protection claim likewise, for the reasons discussed below, does not

create a right to be heard in the face of § 1252(g). Moreover, Petitioners point to no case where

the existence of an Equal Protection claim has independently created a right to be heard in the face

of a statute that denies such right exists. Therefore, Petitioners fail to establish that they have any

right, inhering from anywhere in the Constitution, that this Court has subject-matter jurisdic tion

over their claims.8



8 Petitioners’ due process argument, if accepted, would at least raise a concern about whether
§ 1252(g) violates due process as applied to the entire class. To exercise subject-matter jurisdiction
over the entire class, the Court would have to find that every class member has a liberty interest in
bringing their claims and that the procedure available to each class member to be heard on their
claims previously is constitutionally insufficient. These questions are impossible to answer on a
class-wide basis because “due process is flexible and calls for such procedural protections as the
particular situation demands.” Morrissey v. Brewer, 408 U.S. 471, 481 (1972). Assessing the
interest at stake, the risk of erroneous deprivation and the probable value of additional safeguards,
and the government’s interest in a class member’s ability to bring his claims in this Court is highly
dependent on the class member. See Mathews v. Eldridge, 424 U.S. 319, 334-335 (1976). This
Court has implicitly recognized the individual nature of due process claims when it certified a
much narrower due process class. Therefore, should this Court be persuaded by Petitioners’ due
process argument, it should allow the parties to brief whether § 1252(g) violates the due process
rights of the class as a whole such that the Court has subject-matter jurisdiction over the entire
class as required for this case to proceed as a class action.
                                                  16
       Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 18 of 22




III.   The Court Should Grant Respondents Procedurally Proper Rule 12(c) Motion
       Because the Facts Petitioners’ Pled in Support of Their Equal Protection Claim are
       Insufficient as a Matter of Law.

       As a threshold matter, Respondents’ motion is procedurally proper and ripe for a decision.

Petitioners point to no requirement that Respondents had to provide a schedule for briefing Rule

12(c) motions in the scheduling order. By advocating for such a rule, Petitioners essentially argue

that Respondents are required to predict whether future Supreme Court decisions would impact

this case and when. Further, as explained in Respondents’ opening brief, the case Petitioners cite

— Grajales v. Puerto Rico Ports Authority, 682 F.3d 40 (1st Cir. 2012) — is inapposite. In that

case, the motion was not based on any intervening case law and as such all of the arguments could

have been presented during the motion to dismiss phase. Id. at 44. Conversely, Respondents’

renewed motion includes new arguments based on new binding precedent, which is appropriate

for the Court to consider at this stage before the Court expends considerable resources deciding

the scope of proper discovery on Petitioners’ equal protection claim and the parties expend

considerable resources conducting discovery into that claim. This is especially true given that the

discovery Petitioners seek would require the time and effort of high level DHS officials.

Respondents Rule 12(c) motion is not only procedurally proper, but seeks to conserve this Court’s

and the government’s limited resources. It is ripe for a decision now.

       Petitioners’ opposition fails to address each part of Respondents’ tiered argument. Regents,

although a plurality decision, is the only time the Supreme Court has spoken on the particular issue

raised by Petitioners’ complaint. The slight decrease in precedential value it carries due to its

existence in part of the opinion as a plurality should not prevent this Court from applying it to

decide whether Petitioners’ equal protection claim is plausible especially where a total of eight

justices concurred in the judgement rejecting the plaintiffs’ equal protection claim. Regents, 140



                                                17
         Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 19 of 22




S. Ct. 1919 (Thomas, J., joined by Alito and Gorsuch, J., Concurring in the judgment in part and

dissenting in part; id. at 1936 (Kavanaugh, J., concurring in the judgment in part and dissenting in

part).

         Petitioners’ attempt to distinguish Regents from their equal protection claim fails. First,

Plaintiffs confuse the relevant actors in this case. While President Trump is the relevant actor with

regard to the Executive Order, he is not the relevant actor with regard to ICE Boston’s enforcement

actions against certain class members. Petitioners do not allege that Executive Order 13768

required ICE to take a certain enforcement action such that ICE Boston had no discretion. Also,

Petitioners have not shown that President Trump’s alleged discriminatory motivations could be

directly attributed to ICE Boston’s decision to take a certain enforcement action. As the Ninth

Circuit recently explained “[i]t is expected — perhaps even critical to the functioning of

government — for executive officials to conform their decision-making to the administration’s

policies. The mere fact that the White House exerted pressure on the [] decisions does not in itself

support the conclusion that the President’s alleged racial animus was a motivating factor.” Ramos,

975 F.3dat 898. . As a result, Petitioners cannot allege that President Trump was the relevant actor

in these individual enforcement decisions. The ICE Boston employees had the discretion to

determine whether to take an enforcement action against the class members. Therefore, they are

the relevant actors with regard to the individual arrests — not President Trump.

         Employing Petitioners’ logic, the Regents Court would have been forced to find that

President Trump’s alleged improper motivation in asking DHS to end DACA would have tainted

DHS’s decision to end DACA. The Supreme Court did not come to that conclusion. Recently, the

Ninth Circuit similarly refused to assign President Trump’s statements about ending TPS and

limiting countries in the TPS program to the individual decisions made by DHS to end TPS for



                                                 18
       Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 20 of 22




certain countries. The Court should apply this same logic here where there is no evidence that

President Trump’s alleged animus had any impact on ICE’s Boston’s individual enforcement

decisions. See Pataud v. U.S. Citizenship and Immigration Servs. Bos. Field Office, No. CV-20-

10690-NMG, 2020 WL 6870991 at *5 (D. Mass. Nov. 20, 2020) (“Here plaintiff similarly relies

on statements by President Trump . . . but cites no statements by actors with direct control over

her application . . . who signed the Final Decision.”). Accordingly, with regard to the legality of

ICE Boston’s enforcement actions against class members, President Trump is not the relevant actor

and his statements cannot be utilized to make out a claim that the individual arrest, detention, and

removal of class members violated the Equal Protection Clause.

       The larger problem with Petitioners’ equal protection claim is that the facts that they allege

demonstrate a discriminatory motive are insufficient as a matter of law to state an equal protection

claim. Despite that fact that the four statements pled in Petitioners’ complaint were made within a

year of Executive Order 13768, only one of these statements was made prior to the executive order.

Ramos, 975 F.3d at 898 (noting that the “influence of [the remarks during a meeting with

lawmakers about TPS] on the actual decisions to terminate TPS is belied by the fact that the

meeting occurred three days after the TPS termination notices for Haiti an El Salvador issued”

(emphasis in original)). Further, none of the statements were related to the executive order, people

with final orders of removal, or even carrying out removal orders. 9 As the Supreme Court and the

Ninth Circuit have recognized, these statements that are “remote in time and made in unrelated

contexts” such as general statements about particular races, ethnicities, or national origins, “do not

qualify as statements probative of the decision[s] at issue” — either the Executive Order itself or



9 Petitioners cite an additional statement about the executive order being a “part of an immigration
reform we outlined during the campaign.” ECF No. 576 at 19. This statement was not mentioned
in their complaint let alone alleged as evidence of animus.
                                                 19
       Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 21 of 22




ICE Boston’s enforcement actions against certain class members. Regents, 140 S. Ct. at 1916;

Ramos, 975 F.3d at 899 (citing Regents and finding that “the President’s expressed animus towards

‘non-white, non-European’ countries and ethnicities” were insufficient because these statements

occurred primarily in contexts removed from and unrelated to TPS policy or decisions).

       Although cited in Respondents’ opening brief, Petitioners do not attempt to distinguish

Ramos, which held, despite President Trump’s allegedly discriminatory statement during a

meeting about TPS, his statement was still insufficient to make an equal protection claim asserting

that the decisions to end TPS violated the Equal Protection Clause. Ramos, 975 F.3d at 898. Rather,

Petitioners ask the Court to rely on the sequence of events leading up to the challenge decision and

the historical background of the decision without pointing to any facts in their complaint that

establish either of these prongs. ECF No. 576 at 20. Regardless, there is nothing unusual about a

new administration altering an agency’s priorities, nor is it unusual for ICE Boston to arrest and

remove individuals who have valid, final orders of removal. See Ramos, 975 F.3d at 898.

       Petitioners do not allege any evidence, other than President Trump’s allegedly

discriminatory statements, of improper animus to support their equal protection claim. Their claim

hinges solely on contextually unrelated, remote statements by President Trump. Because these

allegations are plainly insufficient to support Petitioners’ claim, this Court should grant judgment

in favor of Respondents on Petitioners’ equal protection claim.

                                         CONCLUSION

       For the forgoing reasons, this Court should dismiss Petitioners’ complaint (ECF No. 27)

for lack of subject-matter jurisdiction and/or alternatively issue judgment under Rule 12(c) in favor

of Respondents on Petitioners’ equal protection claim (Count 3).

Respectfully submitted,



                                                 20
       Case 1:18-cv-10225-MLW Document 583 Filed 01/15/21 Page 22 of 22




Acting Assistant Attorney General

WILLIAM C. PEACHEY
Director
Office of Immigration Litigation
District Court Section

ELIANIS N. PEREZ
Assistant Director

/s/Mary L. Larakers
MARY L. LARAKERS
(Texas Bar # 24093943)
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov

                                   CERTIFICATE OF SERVICE

        I, Mary Larakers, Trial Attorney, hereby certify that this document filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                    /s/ Mary L. Larakers
                                                    Mary L. Larakers
Dated: January 15, 2021                             Trial Attorney




                                               21
